Case: 15-13994    Date Filed: 10/27/2017   Page: 1 of 13


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13994
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:13-cv-00646-RH-GRJ


ANTONIO DOLL,

                                                            Plaintiff-Appellant,

                                  versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
WARDEN, JACKSON CORRECTIONAL INSTITUTION,
HEATH HOLLAND,
Assistant Warden, Jackson Correctional Institution,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (October 27, 2017)

Before TJOFLAT, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-13994      Date Filed: 10/27/2017    Page: 2 of 13


      Antonio Doll is a state prisoner incarcerated at the Jackson Correctional

Institution (“Jackson C.I.”) in Jackson County, Florida. He brought this pro se 42

U.S.C. § 1983 civil-rights lawsuit alleging that he is being imprisoned unlawfully

beyond the expiration of his state sentence. He claims that the Secretary of the

Florida Department of Corrections (“FDOC”) and the Warden and Assistant

Warden of Jackson C.I. violated and continue to violate his constitutional rights by

neglecting to follow a state-court order that, in his view, reduced his prison

sentence by fifteen years. The district court dismissed his lawsuit under both the

Rooker-Feldman 1 doctrine and the Younger2 abstention doctrine. Alternatively,

the court found that Doll’s claims failed on the merits because his interpretation of

the order was contradicted by the record and Florida state law. For the reasons that

follow, we affirm.

                                            I.

      Doll was convicted of first-degree burglary and third-degree aggravated

assault in Florida state court in December 1992. 3 According to a transcript of

Doll’s sentencing hearing, the sentencing judge designated Doll a habitual-violent-

-felony offender before sentencing him to thirty years in prison on the burglary

count, with a fifteen-year minimum mandatory, and to a consecutive term of ten
      1
         Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983).
      2
        Younger v. Harris, 401 U.S. 37 (1971).
      3
        The following factual summary is derived from documents attached to Doll’s amended
complaint and evidence submitted in support of FDOC’s motion for summary judgment.
                                            2
                Case: 15-13994       Date Filed: 10/27/2017       Page: 3 of 13


years in prison on the aggravated-assault count, with a three-year minimum

mandatory. The written sentencing order, however, failed to reference the fifteen-

year minimum mandatory or the habitual-violent-felony offender designation.4

       On January 13, 1994, a state-court judge issued a nunc pro tunc order to

correct Doll’s sentence (the “nunc pro tunc order”). The nunc pro tunc order

stated, “The defendant is sentenced as a violent habitual offender with fifteen (15)

years of minimum mandatory imprisonment as to [the burglary count].”

       In November 2011, Doll filed a petition for a writ of mandamus in Florida

state court claiming a right to immediate release. In his view, the nunc pro tunc

order replaced his original thirty-year sentence on the burglary count with a

fifteen-year sentence that carried a fifteen-year minimum mandatory. And that

fifteen-year sentence, he asserted, had expired.

       The state court re-designated Doll’s mandamus petition as a petition for writ

of habeas corpus and asked for the FDOC’s views. The FDOC responded that the

nunc pro tunc order did not substantively change Doll’s sentence.                        Rather,

according to the FDOC, the order simply corrected the written sentencing order,

which failed to reflect the legally controlling oral pronouncement of Doll’s

sentence.
       4
         At the sentencing hearing, Doll also pled guilty to possession of a firearm by a
convicted felon, receiving credit for time served. As a result of his conviction for that offense,
he was subject to a mandatory minimum term of three years of imprisonment for the burglary
and aggravated-assault convictions. That mandatory minimum was reflected in the sentencing
order.
                                                3
             Case: 15-13994     Date Filed: 10/27/2017      Page: 4 of 13


      The state court agreed with the FDOC’s position and denied Doll’s habeas

petition on August 20, 2012. Reviewing the transcript of sentencing, the court

found that Doll had been orally sentenced on the burglary count to thirty years in

prison with a minimum mandatory term of fifteen years as a habitual-violent-

felony offender. And “[b]ecause the written sentencing order did not reflect the

oral pronouncement,” the court explained, “the [judge] properly corrected that

order by adding, nunc pro tunc to December 4, 1992, a fifteen (15) year [habitual-

violent-felony offender] mandatory minimum provision.” The court found that the

order did not, as Doll contended, reduce his sentence on the burglary count.

      Doll continued to press his arguments in Florida state courts. On November

5, 2012, Doll’s motion for rehearing was denied as both untimely and without

merit. On January 11, 2013, the First District Court of Appeal per curiam denied

Doll’s petition for writ of certiorari. A couple weeks later, Doll filed a Motion for

Relief from Judgment, which was denied on September 26, 2013. Doll then filed

with the First District Court of Appeal a notice of appeal, a petition for writ of

prohibition, and a petition for writ of certiorari. The First District denied or

dismissed these matters between January and April 2014. Finally, Doll filed a

mandamus petition in the Florida Supreme Court on May 29, 2014, which the

Court dismissed for lack of jurisdiction on June 4, 2014.




                                         4
             Case: 15-13994     Date Filed: 10/27/2017   Page: 5 of 13


                                         II.

      Doll filed this lawsuit in federal district court on November 22, 2013, and

submitted an amended complaint on April 17, 2014. In the operative amended

complaint, Doll sought money damages ($1 million for each year of his allegedly

unlawful incarceration) from three named defendants—Michael Crews, then-

Secretary of the FDOC; John Barfield, Warden of Jackson, C.I.; and Heath

Holland, Assistant Warden of Jackson, C.I.—claiming that they were individually

liable for failing to execute the nunc pro tunc order correcting his sentence. He

maintained that the order should have led to his release in 2009.

      Eventually, after some events not directly relevant to Doll’s appeal, the

defendants moved for summary judgment. The defendants argued that Doll’s case

was barred by the Rooker-Feldman doctrine or, alternatively, that the court should

abstain from exercising jurisdiction under the Younger abstention doctrine. They

maintained that Doll’s case failed on its merits also. Doll responded that the

defendants’ motion was untimely and that summary judgment was not appropriate.

      The magistrate judge prepared a report and recommendation (“R&R”)

largely in agreement with the defendants’ summary-judgment motion. The district

court accepted the R&R over Doll’s objections. “As set out in the report and

recommendation,” the court stated, “the plaintiff’s claims would fail on the merits,




                                         5
                Case: 15-13994       Date Filed: 10/27/2017       Page: 6 of 13


even if they were not procedurally barred.” The court dismissed Doll’s case “with

prejudice.” Doll now brings this appeal.

                                              III.

       On appeal, Doll first argues that the district court should have denied the

defendants’ summary-judgment motion as untimely. He correctly notes that the

motion was untimely, by three days. The court did not extend the deadline but

granted the motion anyway. 5

       We review the district court’s decision to consider an untimely motion for

summary judgment for an abuse of discretion. Thomas v. Kroger Co., 24 F.3d 147,

149 (11th Cir. 1994). The district court may consider an untimely summary-

judgment motion if, among other reasons, “doing so would be consistent with the

interest of judicial economy.” Id. (internal quotation marks omitted).

       Here, the district court appropriately considered the defendants’ untimely

motion for summary judgment. Given the short delay and largely undisputed


       5
          Doll contends that the court violated his due-process rights by extending the deadline
for filing the summary-judgment motion through an internal order without giving him an
opportunity to respond and object. But he appears to be mistaken about the significance of the
internal order. When the prison officials filed their motion for summary judgment, an internal
deadline appeared on the docket, indicating to the clerk that the motion should be referred to the
magistrate judge on April 10, 2015, unless Doll filed his response before that date. Immediately
thereafter, however, the magistrate judge issued a notice informing Doll of summary-judgment
rules and procedures and extending his deadline to respond until April 22, 2015. As a result, the
internal deadline for the motion to be referred to the magistrate judge was changed to April 22
rather than April 10. In other words, the internal orders referred to Doll’s deadline for
responding to the summary-judgment motion. They did not, as Doll seems to believe, extend the
defendants’ time to file the motion. Doll was not deprived of due process by being unable to
object to an extension that benefitted him, and he timely responded to the defendants’ motion.
                                                6
             Case: 15-13994     Date Filed: 10/27/2017   Page: 7 of 13


factual history, the court’s choice to resolve the motion clearly served the interest

of judicial economy. See id.

                                        IV.

      Doll next challenges the district court’s reasons for dismissing his complaint.

As explained above, the district court dismissed the lawsuit for three reasons: the

court found (1) the suit was barred by Rooker-Feldman; (2) abstention was

appropriate under Younger; and (3) Doll’s case failed on the merits.

                                         A.

      We first consider the district court’s application of the Rooker-Feldman

doctrine, which implicates the court’s subject-matter jurisdiction.         We are

obligated to inquire into subject-matter jurisdiction sua sponte whenever it may be

lacking. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999).

We review de novo the application of the Rooker-Feldman doctrine. Lozman v.

City of Riviera Beach, Fla., 713 F.3d 1066, 1069–70 (11th Cir. 2013).

      “Generally speaking, the Rooker-Feldman doctrine bars federal district

courts from reviewing state court decisions.” Nicholson v. Shafe, 558 F.3d 1266,

1270 (11th Cir. 2009). The doctrine, according to the Supreme Court, is a narrow

one confined to “cases brought by state-court losers complaining of injuries caused

by state-court judgments rendered before the district court proceedings commenced




                                         7
              Case: 15-13994    Date Filed: 10/27/2017    Page: 8 of 13


and inviting district court review and rejection of those judgments.” See Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

      For Rooker-Feldman to apply, the state-court proceedings must have ended

before the federal action was commenced.          Lozman, 713 F.3d at 1072; see

Nicholson, 558 F.3d at 1275 (listing three tests for determining when state

proceedings have ended).       Here, the district court concluded that the state

proceedings ended when the First District Court of Appeal and the Florida

Supreme Court denied or dismissed Doll’s various petitions and appeals stemming

from the August 20, 2012, judgment. See Nicholson, 558 F.3d at 1275 (stating that

state proceedings have not ended “when a state court loser seeks ‘further action,’

such as an appeal”).

      We have no reason to question the district court’s determination of when

state-court proceedings ended, but we find that that determination does not support

the application of Rooker-Feldman. Doll’s petitions and appeals were not resolved

until 2014, after he filed his initial complaint in federal district court in November

2013. Because the state proceedings had not ended at the time Doll filed his initial

complaint, Rooker-Feldman does not bar his lawsuit, even though the state

proceedings ended while the case was before the district court. See Lozman, 713
F.3d at 1072 n.3 (“[T]he Rooker-Feldman analysis here depends on whether there

is properly invoked jurisdiction at the time of Appellant’s initial federal


                                          8
                Case: 15-13994       Date Filed: 10/27/2017       Page: 9 of 13


complaint.”). We therefore conclude that the district court had jurisdiction to

address Doll’s complaint.

                                                B.

       Next, we address the district court’s decision to abstain. Federal courts have

a virtually unflagging obligation to exercise their jurisdiction. Sprint Commc’ns,

Inc. v. Jacobs, 134 S. Ct. 584, 590–91 (2013). The Supreme Court, however, has

recognized certain circumstances in which it is appropriate for federal courts to

abstain from exercising jurisdiction. See id. at 588. In this case, the district court

abstained under the Younger doctrine, which applies where “the prospect of undue

interference with state proceedings counsels against federal relief.” Id.

       Even where Younger applies, however, outright dismissal of the action is not

always appropriate. Rather, the Supreme Court has suggested that, as a general

matter, actions for monetary damages should be stayed, rather than dismissed,

pending the resolution of related state proceedings. See Quackenbush v. Allstate

Ins. Co., 517 U.S. 706, 721 (1996) (“[W]hile we have held that federal courts may

stay actions for damages based on abstention principles, we have not held that

those principles support the outright dismissal or remand of damages actions.”).6



       6
         We have recognized that if a § 1983 action is barred under Heck v. Humphrey, 512 U.S.
477 (1995), a dismissal rather than a stay is appropriate. Abella v. Rubino, 63 F.3d 1063, 1064–
65 (11th Cir. 1995). In this case, though, the district court determined that Heck did not apply to
Doll’s claims and instead abstained under Younger.
                                                9
              Case: 15-13994    Date Filed: 10/27/2017   Page: 10 of 13


      Here, assuming arguendo that Younger applied at the time Doll’s federal

complaint was filed, a stay, rather than dismissal, pending the resolution of state

proceedings was appropriate because Doll sought only damages for the alleged

violations of his constitutional rights. In any case, any error in this regard was

harmless because the underlying state proceedings ended well before the district

court dismissed the action, and the court addressed and resolved the merits of

Doll’s claims in the alternative. Accordingly, we turn to the merits of Doll’s

claims now.

                                         C.

      The district court’s final basis for dismissing Doll’s case was that his claims

failed on the merits. We review de novo the district court’s grant of summary

judgment. Liebman v. Metropolitan Life Ins. Co., 808 F.3d 1294, 1298 (11th Cir.

2015).   Summary judgment is appropriate where, viewing the evidence and

drawing all reasonable inferences in favor of the party opposing summary

judgment, “there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law.” Id.; Fed. R. Civ. P. 56(a).

      We have recognized that the Due Process Clause of the Fourteenth

Amendment guarantees individuals the “right to be free from continued detention

after it was or should have been known that the detainee was entitled to release.”

Cannon v. Macon Cty., 1 F.3d 1558, 1562–63 (11th Cir. 1993), modified on other


                                          10
               Case: 15-13994      Date Filed: 10/27/2017      Page: 11 of 13


grounds, 15 F.3d 1022 (1994); Douthit v. Jones, 619 F.2d 527, 532 (5th Cir.

1980). 7 To establish a § 1983 claim based on such a due-process violation, the

plaintiff must show that the defendants acted with deliberate indifference to his

due-process rights. Campbell v. Johnson, 586 F.3d 835, 840 (11th Cir. 2009);

West v. Tillman, 496 F.3d 1321, 1327 (11th Cir. 2007).

         Doll argues the defendants showed deliberate indifference to his due-

process rights by neglecting to follow the nunc pro tunc order that, in his view,

plainly reduced his sentence on the burglary count to fifteen years of

imprisonment. He also asserts that he was not originally sentenced as a habitual

violent offender, which affected his eligibility for basic gain time. Based on these

contentions, he reasons that his sentence has expired and that, as a result, the

individual defendants are knowingly imprisoning him without the legal authority to

do so.

         The district court properly granted summary judgment against Doll because

no reasonable jury could conclude that the defendants continued to imprison him

after they knew or should have known that he was entitled to release. See Cannon,
1 F.3d at 1562–63. The FDOC and the defendants reasonably interpreted the nunc

pro tunc order as simply correcting the original written sentencing document and

not as imposing a new sentence on the burglary count.

         7
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir.1981) (en banc).
                                              11
               Case: 15-13994   Date Filed: 10/27/2017    Page: 12 of 13


      Under Florida law, the oral pronouncement of the sentence “controls and

constitutes the legal sentence imposed.” Williams v. State, 957 So. 2d 600, 603

(Fla. 2007).     If the oral pronouncement conflicts with a written sentencing

document, “a court’s oral pronouncement of a sentence controls over the written

sentencing document.” Id. And, as a general rule, Florida courts may issue orders

nunc pro tunc to supply something omitted from the record through inadvertence

or mistake. See Williamson v. Geneva, Inc., 550 So. 2d 8, 10 (Fla. Dist. Ct. App.

1989). However, such orders may not be used to “add[] new material to the

substance of the earlier proceedings.” Id.

      The defendants’ interpretation of the nunc pro tunc order is entirely

consistent with the oral pronouncement of Doll’s sentence and with applicable

Florida law. According to the transcript of sentencing, the judge designated Doll a

habitual-violent-felony offender before sentencing him to thirty years of

imprisonment with a mandatory minimum term of fifteen years on the burglary

count. However, the original written sentencing document omitted the fifteen-year

minimum mandatory and the habitual-violent-offender designation. So when a

judge later issued the nunc pro tunc order stating that Doll was “sentenced as a

violent habitual offender with fifteen (15) years of minimum mandatory

imprisonment as to [the burglary count],” it made perfect sense for the defendants

to interpret the order so that it was consistent with, rather than contradictory to, the


                                          12
             Case: 15-13994    Date Filed: 10/27/2017   Page: 13 of 13


oral pronouncement of Doll’s sentence. See Williams, 957 So. 2d at 603 (“[A]

court’s oral pronouncement of a sentence controls over the written sentencing

document.”). That interpretation is also consistent with the use of nunc pro tunc

orders generally. See Williamson, 550 So. 2d at 10 (stating that nunc pro tunc

orders are for fixing mistakes, not making substantive changes). Doll identifies no

recognized legal means by which the court could have made a substantive

reduction in his sentence through such a nunc pro tunc order.

      In sum, there is no basis in the record to conclude that the defendants knew

or should have known that Doll was entitled to release as a result of the nunc pro

tunc order. See Cannon, 1 F.3d at 1562–63. Indeed, the state court’s August 2012

order denying Doll’s state habeas corpus petition adopted the defendants’

interpretation of the nunc pro tunc order, confirming the reasonableness of their

actions and the lawfulness of Doll’s imprisonment. Accordingly, we affirm the

grant of summary judgment in favor of the defendants on Doll’s § 1983 claims.

      AFFIRMED.




                                        13